Citation Nr: 0406612	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-17 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from September 1950 
until June 1952, and from March 1956 until December 1956.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied special monthly pension 
based on the need for regular aid and attendance.  The 
December 2002 decision also denied special monthly pension at 
the housebound rate; however special monthly pension at the 
housebound rate was subsequently granted in a January 2003 
rating decision.  Accordingly, such issue will not be 
addressed herein.

The appellant requested a videoconference hearing in this 
case, but he subsequently withdrew his request.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained.

2.  The appellant is not blind or a patient in a nursing 
home, and his disabilities do not render him unable to care 
for his daily personal needs or to protect himself from the 
hazards and dangers incident to his daily environment without 
the assistance of others.


CONCLUSION OF LAW

The criteria for an award of special monthly pension based on 
the need for regular aid and attendance are not met.  
38 U.S.C.A. §§ 1502(b), 1521(d), 5107(a) (West 2002); 
38 C.F.R. §§ 3.351, 3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

With respect to VA's duty to notify, the December 2002 rating 
decision on appeal, as well as the statement of the case 
(SOC), and multiple supplemental correspondence, together 
have adequately informed the appellant of the types of 
evidence needed to substantiate his claim.  For example, in 
July 2002, the RO sent the appellant a letter explaining the 
VCAA and asking him to submit certain information.  In 
accordance with the requirements of the VCAA and current case 
law, the letter informed the appellant what evidence and 
information VA would be obtaining as well as the evidence 
that the appellant needed to provide.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The letter also informed him of the legal elements of a 
special monthly pension claim in general and an aid and 
attendance claim specifically.  Finally, the appellant 
received the July 2002 VCAA notification letter prior to the 
initial adjudication of his claim in December 2002.  
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., Jan. 13, 
2004).

The Board additionally notes that the VCAA notification 
letter sent to the appellant in July 2002 is legally 
sufficient.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), Nos. 02-
7007, -7008, -7009, -7010 (Fed. Cir. September 22, 2003); 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 38 
C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the 
extent they provide a claimant "not less than 30 days" to 
respond to a VCAA notification letter because the regulations 
are contrary to 38 U.S.C.A. § 5103(b), which provides a 
claimant one year to submit evidence.  In this case, even 
though the letter did request a response within 30 days, it 
also expressly notified the appellant that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (West 2002).  
Furthermore, the statute was recently amended to permit VA to 
adjudicate a claim within one-year of receipt of the claim.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003).  In any event, greater than one year 
has expired since the July 2002 VCAA letter.  Therefore, the 
claimant was notified properly of his statutory rights.

With respect to VA's duty to assist the appellant, the RO 
requested and obtained all relevant medical records 
pertaining to the issue on appeal.  The record includes the 
appellant's private medical records, lay statements, and VA 
medical records.  The Board additionally notes that the 
appellant, in his August 2002 written waiver, expressly 
notified VA that he had no additional evidence to submit and 
that VA should adjudicate his claim.  Therefore, the Board 
finds that the duty to assist has been satisfied and all 
relevant evidence with respect to the issue on appeal is 
contained within the claims file.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2003).

The appellant in this case was afforded VA aid and attendance 
examinations on September 13, 2002 and September 28, 2002.  
Therefore, the Board finds that a VA reexamination is not 
necessary because there exists sufficient medical evidence to 
decide the appellant's claim.

Summarily, the Board finds that VA has done everything 
reasonably possible to assist the appellant.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant at every stage of this case.


II.  Special Monthly Pension Based on Need for Regular Aid 
and Attendance

Under the applicable laws and regulations, where an otherwise 
eligible veteran is in need of regular aid and attendance, an 
increased rate of pension is payable.  38 U.S.C.A. § 1521(d) 
(West 2002).  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b) (2003).  
For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person (1) is 
blind or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less; or (2) is a patient in 
a nursing home because of mental or physical incapacity.  38 
U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 3.351(c) (2003).
 
Additionally, an eligible veteran may qualify for a grant of 
aid and attendance if he establishes a factual need under the 
criteria set forth in 38 C.F.R. § 3.352(a) (2003).  In such a 
case, the appellant must show that he is disabled and in need 
of regular aid and attendance in carrying out the functions 
of his everyday life.  The following factors are accorded 
consideration in determining the need for regular aid and 
attendance: inability of claimant to dress or undress himself 
or to keep himself ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable 
to adjust without aid, such as supports, belts, lacing at the 
back, etc.); inability of claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will also be a proper basis for the 
determination.  "Bedridden" means that condition which, 
through its essential character, actually requires that the 
claimant remain in bed.  The fact that the claimant has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice. 
  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions that the 
appellant is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the appellant is 
so helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the appellant 
is so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others. 38 C.F.R. 3.352(a) (2003). 

Undoubtedly, the appellant is quite disabled as a result of 
his various disorders which include, degenerative joint 
disease of lumbar spine, degenerative joint disease, 
bilateral knees, post radiation headaches, atrial 
fibrillation, hypertension, prostate adenocarcinoma, COPD, 
cataracts, gastroesophageal reflux disease, Ramsay-Hunt 
Syndrome, allergic rhinitis, right inguinal hernia, 
cholecystitis, and sinusitis.  However, the regulatory 
standard for eligibility for additional pension based on the 
need for the aid and attendance of another person is 
rigorous.

The evidence does not suggest, nor has it been argued, that 
the appellant is blind or a patient in a nursing home. The 
Board notes that the appellant lives at home with his wife.  
Furthermore, although the appellant has cataracts, his visual 
acuity as of the September 2002 VA examination was 20/50 
corrected in each eye, or significantly better than the 
requisite 5/200 standard.  In addition, the appellant's 
disabilities do not prevent him from performing the basic 
functions of self-care without assistance nor do they render 
him so helpless as to be unable to protect himself from the 
hazards incident to his daily environment.  The appellant, 
according to his private physician Dr. R., is able to walk 
with the assistance of a walker and a cane.  In addition, the 
appellant stated to the September 2002 VA examiner that he 
could walk at least "50 yards without developing calf 
pain", "could get out of his home if it was on fire", and 
that he "could get up off the floor if he accidentally fell 
down".  Similarly, the evidence of records shows that the 
appellant does not require any special prosthetic or 
orthopedic appliances that require assistance to make 
adjustments.

The Board additionally notes that the appellant is clearly 
not bedridden.  The evidence of record shows that the 
appellant is able to attend frequent medical appointments 
associated with his multiple disorders.  However, the Board 
notes that the appellant withdrew his request for a 
videoconference hearing as a result of pain associated with 
travel.  Nevertheless, the appellant's ability to ambulate 
and perform the basic functions of self-care is also 
indicated in the private medical records of Dr. R. dated in 
June 2002 and January 2003.  For example, Dr. R. specifically 
stated in January 2003 that the appellant could leave his 
residence for light shopping, church, and medical 
appointments.  The appellant's private physician, Dr. R., 
also stated in June 2002 and January 2003 that the appellant 
was capable of feeding himself without assistance.

The September 2002 VA examinations similarly support a 
finding that the appellant is capable of ambulation as well 
as performing the basic functions of self-care.  For example, 
after reviewing the appellant's claims file and conducting a 
thorough multiple body system examination, the examiner found 
that the appellant's upper and lower extremities were 
negative for muscle atrophy.  Furthermore, as previously 
discussed, the appellant conceded to the September 2002 
examiner that he could walk 50 yards before developing calf 
pain, get out of his home if it was on fire, and that he 
could get up off the floor if he accidentally fell down.

The Board notes that the only indication in the medical 
evidence that the appellant meets any of the criteria listed 
in 3.352(a) is the private medical evidence noting that the 
appellant is unable to dress or undress himself and that he 
is unable to attend to the wants of nature.  For example, the 
June 2002 and January 2003 private medical records from Dr. 
R. both indicate that the appellant is unable to dress or 
undress himself.  However, as previously mentioned, the 
September 2002 VA examiner conducted a thorough multiple body 
system examination of the appellant after reviewing the 
claims file and found that there was no upper or lower 
extremity muscle atrophy.  In contrast, Dr. R. simply checked 
boxes and provided no rationale or explanation for his 
opinions.  As such, the Board favors the more thorough and 
complete VA examiner's opinion.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Reonal v. Brown, 5 Vet. App. 548 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

The Board also notes that the January 2003 private medical 
records of Dr. R. indicate that the appellant is incontinent 
and that he cannot use the lavatory without assistance.  
However, when the appellant's condition is viewed in its 
entirety, the evidence simply does not establish that the 
appellant is so helpless as to need regular aid and 
attendance.  In reaching such conclusion, the Board 
recognizes that, while the appellant may have an unstable 
gait, difficulty dressing, and difficulty using the lavatory, 
the more thorough VA aid and attendance examination did not 
reveal such findings.  Furthermore, there is no evidence to 
contradict the fact that the appellant is able to attend 
church, do light shopping, and attend medical appointments. 
Finally, the appellant even conceded that he is capable of 
protecting himself from the hazards of daily living.  For the 
above reasons and bases, the Board concludes that the 
appellant does not require care or assistance on a regular 
basis, either with activities of daily living or to protect 
himself from hazards or dangers incident to his daily 
environment.  Accordingly, the preponderance of the evidence 
is against the claim for special monthly pension by reason of 
being in need of regular aid and attendance.


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance is denied.


	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



